FILED
Western District of Washington
at Seattle

APR -£ 2018

MARK L. HATCHER, CLERK
B 2100A (Form 2100A) (12/15) OF THE BANKRUPTCY COURT

UNITED STATES BANKRUPTCY COURT

Western District of Washington

In re Seabrook Dental Laboratory, LLC : Case No. _18-13499

 

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

 

 

 

 

Intercoastal Financial, LLC Global Funding Experts, LLC
Name of Transferee Name of Transferor

Name and Address where notices to transferee Court Claim # (if known): 5 '
should be sent: Amount of Claim: $17,453.75

7954 Transit Rd. #144A Date Claim Filed: 01/07/2019

Williamsville, New York 14221 |
Phone: 716-867-7923 Phone: 516-595-8550
Last Four Digits of Acct #: 9257 Last Four Digits of Acct. #: 9257

Name and Address where transferee payments
should be sent (if different from above):

Phone:
Last Four Digits of Acct #:

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the

best of my knowledge and bglie#
By: Date: 04/04/2019
oo

Transferee/Transferte’s Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

INTERCOASTAL FINANCIAL, LLC
7954 TRANSIT RD. #144 A
WILLIAMSVILLE, NY 14221

Case 18-13499-CMA Doc166 Filed 04/09/19 Ent. 04/10/19 10:52:17 Pg. 1of2
UNITED STATES BANKRUPTCY COURT
| Western District of Washington

 

InRe: Chapter {1
Seabrook Dental Laboratory, LLC

Case No.: 18-13499
Debtor.

 

NOTICE OF TRANSFER OF CLAIM & ASSIGNMENT

| THIS AGREEMENT, made this 4th day of April, 2019, by Global Funding
Experts, LLC, having an address of 333 Pearsall Ave., Suite 205, Cedarhurst, New York
11516 (Assignor) and Intercoastal Financial, LLC., having an address of 7954 Transit Rd.
#144, Williamsville, New York 14221 (Assignee).

WITNESSETH: That

FOR VALUE RECEIVED, Assignor who is listed as a Creditor in the above
captioned bankruptcy in the amount of $17,453.75 claim number 5, agrees to hereby
grant, transfer, and assign to the Assignee all of the Assignor’s right, title and interest in
and to said claim number 5 in the Seabrook Dental Laboratory, LLC, bankruptcy case
number: 18-13500, filed in the United States Bankruptcy Court for the Western District
of Washington.

The assignor covenants that there is now due from the Debtor the amount of
$17,453.75 in relation to work performed or product rendered to the Debtor and that there
are no counter claims, set off rights or other causes of action held by the Debtor against
the Assignor.

  
 

S WHEREOF, the Assignor has executed this Assignment as of the
irst above written. .

 

/ Glob; ng Experts, LLC

. NOTARY PUBLIC
State of New York)
County of Law Grk) SS.:
, Onthe day of April in the 2019, before me, the undersigned, personally appeared
s 2. the subscribing witness to the foregoing instrument, personally

known to me or proved td me on the basis of satisfactory evidence to be the individual whose name is

subscribed to the within instrument,and acknowledged to me that he/she executed his/her signature on
Ulf
ALLA SHIROKOVA

: Notary Public - State of New York
Notary Public pf NO. 01SH6364710

Qualified in Kings County
My Commission Expires Sep 18, 2021

 

Case 18-13499-CMA Doc166 Filed 04/09/19 Ent. 04/10/19 10:52:17 Pg. 2o0f2
